IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-41225
                         Summary Calendar



WILLIE LEE MCCOWIN

     Plaintiff - Appellant

     v.

CYNTHIA S KENT; JACK SKEEN, JR.; J B SMITH

     Defendants - Appellees

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 6:01-CV-287
                        --------------------
                          February 15, 2002
Before KING, Chief Judge, and HIGGINBOTHAM and BENAVIDES, Circuit
Judges.

PER CURIAM:*

     Willie Lee McCowin, Texas prisoner # 532699, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 action

pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) and (ii).     He challenges

the dismissal of his assertion that the defendants arbitrarily

denied him due process by failing to recommend him for clemency

to the Texas Board of Pardons and Parole.

     McCowin does not have a liberty interest in the clemency

process.   See Connecticut Bd. of Pardons v. Dumschat, 452 U.S.

458, 463-65 (1981).   McCowin’s reliance upon Ohio Adult Parole

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-41225
                               -2-

Auth. v. Woodard, 523 U.S. 272 (1998), is misplaced because he is

not facing a sentence of death.   McCowin has failed to show that

the district court erred in dismissing his complaint.   See Black

v. Warren, 134 F.3d 732, 733-34 (5th Cir. 1998).   Consequently,

the judgment of the district court is AFFIRMED.